United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3476
                        ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Jeffery Hughes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: April 18, 2019
                                Filed: May 2, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Jeffery Hughes directly appeals the district court’s1 order revoking (for the
second time) Hughes’s supervised release, and sentencing him to ten months in prison


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
and five years of supervised release. Hughes’s brief asserts his claim that the sentence
is greater than that necessary to sufficiently comply with the purposes set forth in 18
U.S.C. § 3553(a). Our review of the record satisfies us that the district court did not
abuse its discretion in imposing a within-Guidelines-range revocation sentence after
consideration of the factors outlined in that statute. See 18 U.S.C. § 3583(e)(3);
United States v. Petreikis, 551 F.3d 822, 824-25 (8th Cir. 2009) (holding that
revocation sentences are reviewed for abuse of discretion under same
“reasonableness” standard that applies to initial sentencing proceedings;
within-Guidelines-range revocation sentence is accorded presumption of
reasonableness on appeal).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-